DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2022 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryan Wisecup on 06/13/2022.
The application has been amended as follows: 
Claim 1, line 15:
		gallium oxide, thereby forming the catalyst composition; and

Response to Arguments
Applicant’s arguments (see Remarks filed on 05/10/2022) with respect to the rejection of claim 1 over Cattanach (US Pat. 3,756,942), in view of Tauster (US Pat. 3,789,025) have been fully considered and are persuasive.  Claim 1 has been amended by replacing “metal oxide” and “metal salt” with “gallium oxide” and “gallium salt,” respectively, and Applicant convincingly points out that Cattanach and Tauster, individually or in any combination, fail to disclose or make obvious the limitation “a catalyst composition comprising gallium oxide dispersed on surface of a zeolite support” (Remarks, pg. 6). The rejection of claims 1-6, 8-13, and 21 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. No prior art of record, individually or in combination, teaches or makes obvious the claimed process for aromatizing hydrocarbon using the catalyst composition comprising gallium oxide. Particularly, no prior art of record teaches or reasonably suggests the use of a catalyst composition comprising gallium oxide prepared by the impregnation method of claim 1 which involves pre-wetting a zeolite support with a hydrocarbon solvent and then impregnating the pre-wetted zeolite support with a polar solvent comprising a gallium salt. 
Cattanach (US Pat 3,756,942), applied in the previous Office Action, discloses a process for producing aromatic hydrocarbons from a hydrocarbon feedstock with a catalyst comprising ZSM-5 zeolite, and teaches that a desired metallic compound, such as zinc, platinum, or palladium, can be deposited onto the zeolite by conventional impregnation techniques (col. 2, lines 9-15; col. 8, lines 13-23). However, claim 1 of the instant application has been amended to replace “metal oxide” with “gallium oxide,” as noted above, and Cattanach does not teach or suggest the metallic components to be added onto the ZSM-5 by deposition include gallium. The reference also fails to teach the impregnation method of claim 1, which requires a step of pre-wetting a zeolite support with a hydrocarbon solvent prior to the mixing of the zeolite support with a solvent containing a metal precursor to carry out impregnation. 
Tauster (US Pat. 4,789,025), applied in the previous Office Action, discloses a catalyst impregnation method for preparing catalyst supports impregnated with catalytic materials, the method including a step of pre-wetting a zeolite support with a hydrocarbon solvent (col. 2, lines 14-20 and 41-44). Tauster further discloses using its impregnation method to prepare catalysts useful for alkane aromatization (col. 4, lines 42-45).  However, while Tauster discloses a list of various metals which can be deposited upon a support material by its impregnation method (col. 2, line 64 – col. 3, line 2), the reference is completely silent on and fails to suggest the use of gallium as a metal component to be deposited onto a support using its impregnation method. 
Nemet-Mavrodin (US Pat. 4,861,933) discloses a process for converting a feedstock containing C3-C12 aliphatic hydrocarbons to aromatics with a crystalline aluminosilicate zeolite catalyst loaded with gallium by impregnation (col. 2, lines 41-50; col. 3, lines 23-27). Nemet-Mavrodin suggests that the gallium loading can be carried out using impregnation techniques well-known in the art, and provides an example where an aqueous solution of a gallium compound is mixed with a zeolite, followed by drying and calcination (col. 3, lines 23-39). However, the reference fails to teach or suggest that the impregnation step includes pre-wetting a zeolite with a hydrocarbon solvent to form a pre-wetted zeolite, which is then mixed with an aqueous solution containing a gallium compound. 
The use of a gallium-modified zeolite catalyst in aromatization processes, wherein gallium is deposited onto a zeolite support by conventional impregnation techniques, is well known in the art, as can be seen in Nemet-Mavrodin.  However, Applicant has shown in the examples provided in the instant specification where a catalyst prepared by the claimed impregnation method (Example 1) has a greater BET surface area and BTEX selectivity, compared to comparative catalysts prepared by conventional impregnation methods (Comparative Examples 3-5) (Spec., [0043]-[0055]). Furthermore, Tauster represents the closest prior art of record with respect to the claimed impregnation steps; however, Tauster is completely silent on gallium and the reference, when considered as a whole, is focused on preparing an alumina catalyst (col. 2, line 64 – col. 3, line 2; col. 4, lines 3-13; cl. 5). In view of the prior art of record and the disclosure by Applicant, the examiner’s position is that there is no sufficient teaching or suggestion in the prior art of record that would have reasonably motivated one skilled in the art to apply the impregnation technique of Tauster to prepare a gallium-containing zeolite catalyst in hydrocarbon aromatization processes. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772 

/IN SUK C BULLOCK/Supervisory Patent Examiner, Art Unit 1772